Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has elected claims 1-7 without traverse. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulp, US20100227533.
Regarding claim 1, Kulp discloses a polishing table for installing a polishing pad having a transparent window (a polishing table 150-160 receiving pad 140 with window 120 , Fig 11); and an indicator provided in the polishing table to check deterioration of the transparent window in a location visually observable through the transparent window.  (integral identification feature 130 which is capable of visually being observed to check deterioration of the transparent window when it becomes harder to observe the feature 130, Fig 11 )
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulp , US20100227533 in view of Kobayashi, US20030124957
Regarding claim 2, Kulp discloses a polishing table for installing a polishing pad having a transparent window(a polishing table 150-160 receiving pad 140 with window 120 , Fig 11); and an optical sensor installed in the polishing table to measure a polishing progress of a substrate (optical in situ measurement would inherently comprise optical sensors which would be inside opening defined by polishing table, Fig 11, paragraph 0003), an indicator for checking deterioration of the transparent window, the indicator is provided on a surface of the polishing table where the polishing pad is installed, and  the indicator is provided around the opening. (integral identification feature 130 which is capable of visually being observed to check deterioration of the transparent window when it becomes harder to observe the feature 130, Fig 11 )
However, Kulp does not explicitly disclose the polishing table has an opening for passing an optical fiber extending from a main body of the optical sensor
Kobayashi teaches  a polishing table with optical fibers passing through opening . (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the optical sensing mechanism disclosed by Kulp to have further incorporated the polishing table has an opening for passing an optical fiber extending from a main body of the optical sensor as taught by Kobayashi in order to provide accurate measurement of the substrate during polishing and reduce error in polishing process by proper monitoring. 
Regarding claim 3,  Kulp in view of Kobayashi discloses each and every limitation set forth in claim 2. Furthermore, Kulp discloses an image sensing mechanism configured to photograph the indicator through the transparent window. (paragraph 0029)
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: During prosecution of the claimed invention the limitations “a controller configured to calculate a deterioration level of the transparent window from an image obtained by the image sensing mechanism and/or a characteristic amount calculated form the image obtained by the image sensing mechanism” has failed to render the claimed invention obvious or anticipated. For instance, US20100227533 discloses a polishing apparatus having a window 120 wherein an indicating feature 130 is provided on the window wherein the indicating feature can be detected to determine which does not sense the feature 130 for “a controller configured to calculate a deterioration level of the transparent window from an image obtained by the image sensing mechanism and/or a characteristic amount calculated form the image obtained by the image sensing mechanism”. Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated. Therefore for the reason above claims 4-7 have been considered as containing allowable subject matter if rewritten in independent form incorporating the dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723